Citation Nr: 1823138	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A hearing transcript has been associated with the claims file.

In March 2014 and January 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In November 2015, the Board denied the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  The Board also noted that a claim of entitlement to a TDIU due exclusively to the service-connected bilateral hearing loss was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to a TDIU for additional development.

As noted in the January 2015 and November 2015 remands, the issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus has been raised by the record in a November 2014 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due exclusively to the service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of an April 2016 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

Further, the Board notes that the previous Board remand included requests to provide the Veteran with an explanation as to what information or evidence is needed to substantiate a TDIU claim and to obtain a VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU.  VA sent such a letter to the Veteran in April 2016.  The Veteran did not respond to this letter and has, to date, not submitted the requested VA Form 21-8940.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim for entitlement to a TDIU, but the Veteran did not provide the required information.  Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Veteran is service connected for diabetes, rated as 20 percent disabling and bilateral hearing loss, rated as noncompensable.  These disabilities combine to a 20 percent rating.  Thus, for the entire appeal period, the Veteran did not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).  Nevertheless, the Board must consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).  The key determination, then, is whether the Veteran is unemployable.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Veteran's claim for entitlement to a TDIU was raised by the record.  Specifically, the Veteran's wife submitted a statement indicating that the Veteran retired from his job as a nurse early because he could not hear what the doctors were saying.  See May 2014 Statement in Support of Claim.  Additionally, in a July 2014 statement to his Senator, the Veteran indicated that his hearing loss affected his ability to do his job as a registered nurse.

A March 2010 VA examiner indicated that the Veteran's hearing loss had significant effects on the Veteran's occupational activities.  During the February 2012 Board hearing, the Veteran testified that his difficulties hearing impacted his job as a nurse because he would have to have words repeated to him by doctors and nurses.  He also testified that he pursued getting hearing aids due to his difficulties on the job.  However, he denied that he was ever threatened with being let go due to his hearing problem.  During the May 2014 VA examination, the Veteran reported difficulty hearing some people in certain situations.  The VA examiner opined that the Veteran's hearing loss "would not impact his ability to obtain/retain employment."   

As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in April 2016.  To date, he has not returned this form, which would have provided relevant information regarding his claim of entitlement to a TDIU.  

After a careful and considered review of the Veteran's contentions and the record evidence, the Board finds that the Veteran's service-connected bilateral hearing loss does not preclude the Veteran from securing or following a substantially gainful occupation.  While the above-cited evidence reflects that the Veteran's bilateral hearing loss disability causes some occupational impairment, it has not been persuasively shown to impact him so severely as to completely preclude him from obtaining and maintaining substantially gainful employment.  Moreover, because the Veteran did not provide the requested VA Form 21-8940, the Veteran's file lacks specific information about how the Veteran's service-connected bilateral hearing loss disability renders him unemployable.  There is no evidence of when (or if) the Veteran became unemployed, and there is very limited information regarding his past employment experience and educational background.  While the Board has tried to obtain additional evidence, the Veteran has not provided it.  Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due to his service-connected bilateral hearing loss disability.

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due to his service-connected bilateral hearing loss disability.  The Board acknowledges the medical and lay evidence that the Veteran's service-connected bilateral hearing loss disability impacts his occupational functioning; however, a disability rating in itself is recognition that the ability to work is impaired.  38 C.F.R. § 4.1.  The Veteran's failure to submit a VA Form 21-8940 has also precluded the consideration of potentially favorable evidence as a completed form could have provided more information regarding the Veteran's work history and reasons for not being able to maintain employment.  See Wood, 1 Vet. App. At 193 (noting that the duty to assist is not a one-way street).  Therefore, the Board declines to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to a total disability rating based on individual unemployability due exclusively to service-connected bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


